Title: To Benjamin Franklin from Madame Brillon, [12 February 1778]
From: Brillon de Jouy, Anne-Louise Boivin d’Hardancourt
To: Franklin, Benjamin


Ce jeudi matin [February 12, 1778?]
Mde. Brillon a l’honneur de souhaitter le bonjour a son chér papa, et de lui faire dire que d’aprés la pérmission qu’il a bien voulu lui donnér mardi derniér, elle l’a engagé a disnér le samedi 14 fevriér chés mr. Wattellét ainsi que mr. son fils; elle prie mr. franklin le fils de vouloir bien lui faire un mot de réponse, et de méttre l’engagement du 14 sur ses tabléttes.
Mde. Brillon envoye a mr. franklin le fils un billét de bal.
 
Addressed: A Monsieur / Monsieur franklin / a Passy
